Citation Nr: 0709453	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 16, 2006 and in excess of 20 percent thereafter 
for chronic lumbar sprain with degenerative disc disease 
(DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. The veteran had a hearing before 
the Board in January 2006 and the transcript is of record.

The August 2003 rating decision granted the veteran service 
connection for his lumbar spine condition, assigning him a 10 
percent rating.  Thereafter, a subsequent July 2006 rating 
decision increased the rating to 20 percent, effective June 
2006.  Regardless of the RO's actions, the issue remains 
before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The case was brought before the Board in May 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran's lumbar spine condition prior to June 16, 
2006, was manifested by painful motion, moderate limitation 
of motion, DDD and osteoarthritis evidenced by x-ray, and 
symptoms of radiculopathy.

2.  Since June 16, 2006, the veteran's lumbar spine condition 
is manifested by moderately severe painful motion, limitation 
of motion, weakness, tenderness, muscle spasms, DDD and 
osteoarthritis evidenced by x-ray and neurological 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating, prior to 
June 16, 2006, of 20 percent, but no more, for chronic lumbar 
sprain with DDD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5242 (2006).

2.  Since June 16, 2006, the criteria for a disability rating 
of 40 percent, but no higher, for chronic lumbar sprain with 
DDD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 
5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

It is noteworthy that the veteran's appeal stems from a 
rating that granted service connection and assigned the 
initial rating. Accordingly, "staged" ratings may be 
assigned if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's service-connected lumbar spine condition was 
originally evaluated under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine and currently is 
rated under Diagnostic Code 5237 for lumbosacral strain also 
evaluated depending on limitation of motion of the lumbar 
spine.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the lumbar spine.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
specifically prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The August 2004 statement of the case 
considered the criteria prior to and after the September 26, 
2003 regulation change.  Both prior rating criteria as well 
as the new rating criteria were provided to the veteran and 
his representative in these documents.  Therefore, there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 2003, under the old regulations, the 
veteran was rated under DC 5292, for limitation of motion.  
Under Diagnostic Code 5292, a 10 percent rating was warranted 
if limitation of motion was slight, 20 percent if moderate, 
and 40 percent if severe.  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  

Low back conditions could also be rated under DC 5295, for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(2003).  Under DC 5295, a rating of 10 percent was warranted 
where lumbosacral pain resulted in characteristic pain on 
motion.  A 20 percent was warranted for conditions including 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A rating of 
40 percent was warranted where the condition is severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. 40 percent was the highest rating 
available under Diagnostic Code 5295.  See id. 

Low back conditions could also be rated under DC 5293, for 
intervertebral disc syndrome.  Diagnostic Code 5293 provided 
for a 10 percent rating where the back condition resulted in 
incapacitating episodes having a total duration of at least 
one week, but less than 2 weeks during the past 12 months.  A 
20 percent rating was assigned where intervertebral disc 
syndrome was manifested with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating was where 
intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
"Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. Note (2) also allowed the veteran 
to be rated separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  A 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The criteria for intervertebral disc syndrome, reclassified 
under Diagnostic Code 5243, remained relatively unchanged to 
the criteria prior to September 26, 2003 under Diagnostic 
Code 5293.

The Board notes that the veteran's back condition includes 
neurological manifestations, in which the veteran is 
separately service-connected.  The criteria both prior to and 
after September 26, 2003 regulatory change requires 
neurological manifestations be rated separately.  The 
neurological rating, in this case, is not before the Board 
and therefore will not be part of the consideration of the 
veteran's claim here. 

Prior to June 16, 2006

As mentioned above, there were changes in the applicable law 
effectuated in September 26, 2003.  The medical evidence 
prior to September 26, 2003 include outpatient treatment 
records from March and April 2003 indicating complaints and 
treatment of long-standing low back pain and an August 2003 
VA examination. 

The August 2003 VA examination diagnosed the veteran with 
status-post injury of the lumbar spine and opined that his 
condition was primarily soft tissue discomfort.  X-rays from 
January 2003 of the thoracic and lumbar spine were normal and 
limitation of motion was minimal.  Specifically, the examiner 
found the veteran's forward flexion limited to 75 degrees; 
backward extension limited to 20 degrees; lateral flexion 
normal bilaterally; and rotation limited to 20 degrees 
bilaterally.  The examiner also found no evidence of 
neurological deficit or any other significant abnormality 
other than the veteran's complaints of pain on motion.

The Board notes that the VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  Here, the veteran submitted a September 2004 
statement from Dr. Martin stating that he had treated the 
veteran for low back pain since 1982 and that x-rays of his 
thoracic spine as early as 1992 have revealed hypertrophic 
arthritis involving the entire thoracic spine.  No other 
medical evidence reveals the severity of the veteran's 
condition prior to September 26, 2003.

After September 26, 2003, but prior to June 16, 2006, MRI 
reports from May 2004 reveal mild DDD, osteoarthritis and 
disc protrusions.  Neurological manifestations and limitation 
of motion are also noted in several 2004 VA examinations.  

Specifically, the veteran underwent a peripheral nerve VA 
examination in April 2004 in regard to neurological 
complaints the veteran alleges were due to his lumbar spine 
condition.  Range of motion testing indicated the veteran's 
forward flexion limited to 35 degrees; backward extension 
limited to 10 degrees; lateral flexion limited to 10 degrees 
on the right, but normal on the left; and rotation limited to 
20 degrees on the right, but normal on the left.  The 
examiner also found the veteran to have fairly good strength, 
although with pain that is elicited with testing, it is hard 
to get a good effort.

The April 2004 examination results indicate a significant 
decrease in the veteran's lumbar spine range of motion 
sufficient to warrant a 20 percent rating for this time 
period under both the old and new criteria.  

A rating greater than 20 percent, however, is not warranted.  
Under the old criteria there simply is no medical evidence 
indicative of incapacitating episodes, "severe" limitation 
of motion of the lumbar spine, muscle spasms on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in standing position; therefore, a rating greater than 20 
percent would not be warranted under DC 5292, 5293 or 5295.  
Similarly, the veteran's limitation of flexion is not 30 
degrees or less and, therefore, a rating greater than 20 
percent is not warranted under the new criteria.  The 
evidence is not indicative of increased pain, "severe" 
limitation of motion or any incapacitating episodes and, 
therefore, a rating greater than 20 percent is not warranted 
prior to June 16, 2006 under the old or new criteria as 
applicable.

The evidence is in conflict of when the veteran actually 
developed arthritis and DDD.  Arthritis of the spine may 
alternatively be rated under DC 5003, for degenerative, 
hypertrophic or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 
5003.  DC 5003 is used where there is evidence of arthritis 
and some limitation of motion, but not enough limitation of 
motion to be compensable under the appropriate diagnostic 
code.  That is clearly not the case here.  Additionally, DC 
5003 only provides for a rating greater than 10 percent where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  There is no evidence, here, of 
incapacitating exacerbations and therefore DC 5003 is not 
applicable.

For this time period, the Board notes that functional loss 
was considered.  38 C.F.R. §§ 4.40, 4.45.  The veteran's 
medical records indicate that his back pain has been a long-
standing problem.  The most significant manifestation 
consistently indicated throughout this time period is pain on 
motion.  There is no indication he suffered from weakness, 
tenderness, impaired motor skills, muscle function or 
increased loss of motion on repetition.  Indeed, examiners 
consistently indicated his strength was good and overall 
found no significant functional loss for this time period.  
The veteran had arthritis, limitation of motion and pain, but 
this is compensated by the increased rating granted for this 
time period.  

In sum, the old and revised General Rating Formula for 
Diseases and Injuries of the Spine warrant an increased 
rating of 20 percent, but no more, for this time period for 
the reasons discussed in detail above. The only other 
diagnostic codes that provide higher ratings are not 
applicable to his disability, and he does not have ankylosis 
of the spine.  

From June 16, 2006

More recently, the veteran underwent a VA examination in June 
2006.  There is no additional medical evidence indicative of 
the severity of the veteran's condition during this time 
period.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Swanson v. West, 12 Vet. App. 442 (1999).

The June 2006 VA examiner diagnosed the veteran with chronic 
lumbar sprain with DDD and spondylosis in the right side of 
the sciatica.  The examiner noted the 2004 MRI report 
indicative of DDD, osteoarthritis, disc protrusion and 
foraminal narrowing.  The veteran's range of motion for his 
spine was as follows: forward flexion limited to 40 degrees 
from the vertical "with gagging and groaning"; side bends 
right 20 degrees and left 25 degrees; twist left 25 degrees 
and right 30 degrees.  In regard to the functional loss of 
the veteran's disability, the examiner opined as follows:

Functional impairment information includes inability to 
walk more than a half a block at a time and then with 
fatigue and weakness and pain due to the need of 
crutches and his gait.  ... I have commented on additional 
limitation following repetitive use, during flare-ups at 
which time he goes to bed for one to two weeks per 
month.  He does have painful motion in his back.  There 
is spasm and in my opinion there is weakness and 
tenderness.

Under the new rating criteria, the veteran's limitation of 
motion warrants a 20 percent rating for forward flexion 
greater than 30 degrees but not greater than 60 degrees.  

DC 5243 provides for ratings greater than 20 percent 
depending on the frequency of incapacitating episodes during 
a one year period.  Here, although the examiner notes the 
veteran's bed rest of one to two weeks per month, he does not 
indicate that such bed rest is prescribed by a physician nor 
is there medical evidence that suggests such.  Accordingly, 
the veteran is not entitled to an increased rating under DC 
5243.

Rather, the compelling part of the examiner's opinion is the 
depiction of the veteran's overall functional impairment.  
Cf. 38 C.F.R. §§ 4.40, 4.45.  It is worth noting that the 
examiner's opinion of the veteran's overall functional loss 
includes the combined effect of all of his orthopedic 
disabilities, not merely his lumbar spine condition.  The 
examiner is also not specific with regard to what impairment 
is specifically due to the veteran's lumbar spine condition 
versus his other orthopedic disabilities.  Additionally, 
while the examiner notes the veteran's limitation of motion 
is further affected upon repetition, it is not stated 
precisely by how many degrees it is further affected.  
Notwithstanding the ambiguities, the examiner clearly 
suggests further functional impairment due to muscle spasm, 
weakness, tenderness, and pain.  The veteran's forward 
flexion was limited to 40 degrees "gagging and groaning."  
A 40 percent rating is warranted where forward flexion is 
limited to 30 degrees or less.  Given the examiner's 
depiction of the veteran's overall impairment due to his 
lumbar spine condition, notwithstanding the ambiguities of 
the opinion, the Board concludes reasonable doubt warrants 
awarding the veteran an increased rating of 40 percent, but 
no more. 

As explained above, the only other diagnostic codes that 
provide higher ratings are not applicable to his disability, 
and he does not have ankylosis of the spine.  

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in May 2006.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The May 2006 letter told him to provide 
any relevant evidence in his possession and how disability 
ratings and effective dates are determined.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2006 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in July 2006.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's lumbar spine since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
more, prior to June 16, 2006 for chronic lumbar sprain with 
degenerative disc disease is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to a rating of 40 percent, but no more, from June 
16, 2006 for chronic lumbar sprain with degenerative disc 
disease is granted, subject to the laws and regulations 
controlling the award of monetary benefits.



____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


